      Case: 3:18-cv-01188-JJH Doc #: 43 Filed: 01/15/20 1 of 1. PageID #: 186




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Jeffrey S. Haar,                                                 Case No. 3:18-cv-1188

                       Plaintiff

        v.                                                       ORDER


Norfolk Southern Railway Company,

                       Defendant



        On January 13, 2020, I conducted a telephone status conference. Pursuant to the

discussion, I hereby order the following cross-motion briefing schedule:

        (1) Dispositive motions to be filed by April 10, 2020.

        (2) Opposition to be filed by May 8, 2020.


        So Ordered.




                                                      s/ Jeffrey J. Helmick
                                                      United States District Judge
